t c summary opinion united_states tax_court bert a and julie l hedrick petitioners v commissioner of internal revenue respondent docket no 13158-06s filed date bert a and julie l hedrick pro sese richard d d’estrada for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioners’ federal_income_tax for of dollar_figure the sole issue for decision is whether petitioner bert a hedrick was an active_participant in qualified_retirement_plans in and was thus ineligible to deduct a dollar_figure contribution to an individual_retirement_account under sec_219 background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts at trial and accompanying exhibits at the time the petition was filed bert a hedrick mr hedrick and julie l hedrick mrs hedrick jointly referred to herein as petitioners resided in colorado mr hedrick was employed by the jefferson county public schools school system for years during the time he was employed there mr hedrick was an active_participant in the school system’s defined benefit retirement_plan he contributed a percentage of his paycheck to a retirement account through the plan and his employer matched a percentage of that contribution he retired on date in addition to his employment with the school system mr hedrick worked part time with the denver theatrical stage employees union the stage employees’ union if the stage employees’ union had a retirement_plan mr hedrick was not a participant nor was he eligible to participate therein mrs hedrick has been employed by the royal sanitary supply company since in she was an active_participant in the company’s qualified_pension plan contributing funds and having a percentage of the contributions matched by her employer at some point after retiring from the school system mr hedrick contributed money earned working at the stage employees’ union to an individual_retirement_account ira petitioners timely and jointly filed a form_1040 u s individual_income_tax_return return for claiming a dollar_figure deduction for the ira contribution respondent disallowed the entire ira deduction and determined an dollar_figure deficiency on the basis of petitioners’ active_participant status discussion3 generally a taxpayer is entitled to deduct amounts contributed to an ira see sec_219 sec_1_219-1 income_tax regs the deduction may not exceed the lesser_of the deductible amount or an amount equal to the compensation mr hedrick continues to be employed there part time the issue for decision under these facts is essentially legal in nature therefore we decide the instant case without regard to the burden_of_proof includable in the taxpayer’s gross_income for such year sec_219 for the deductible amount was dollar_figure increased to dollar_figure if the taxpayer was age or older before the close of the taxable_year sec_219 and b if however for any part of a taxable_year a taxpayer or a taxpayer’s spouse is an active_participant in a qualified_plan under sec_401 the deductible amount of any ira contribution for that year may be further limited see sec_219 g and as relevant in this case the ira deduction phases out for taxpayers whose modified adjusted gross incomes exceed certain thresholds with a complete disallowance after dollar_figure in see sec_219 and b i both petitioners were active participants in a qualified_plan mrs hedrick throughout and mr hedrick for the first months of and their adjusted_gross_income exceeded dollar_figure therefore the entire dollar_figure deduction is disallowed petitioners’ confusion in this case arises from the fact that mr hedrick was considered an active_participant for the entire taxable_year even after he retired from the school system it is easy to see how petitioners could be confused by language in various internal_revenue_service publications explaining that receiving benefits from a former employer’s plan does not mean that one is covered by or an active_participant mr hedrick met the age requirement for the dollar_figure increase in allowable contributions in that plan see eg publication situations in which you are not covered notice_87_16 c b q a-8 it is true that mr hedrick was not an active_participant in the school system’s plan simply by virtue of his receipt of benefits from his former employment however because he was an active_participant in the school system’s plan for months of the taxable_year in question he was considered an active_participant for the entire year see sec_219 see also eg wade v commissioner tcmemo_2001_114 even de_minimis participation during a plan_year is sufficient to render a taxpayer an active_participant for the entire year although we can appreciate petitioners’ confusion as to how mr hedrick’s retirement and subsequent receipt of benefits would impact contributions made during the same tax_year to an ira deductions are a matter of legislative grace and they must meet all applicable statutory requirements 503_us_79 we found petitioners to be very straightforward and honest but unfortunately the internal_revenue_code is very specific in its requirements and we must enforce the laws as written see 302_f3d_1369 fed cir 944_f2d_1063 3d cir accordingly we hold that mr hedrick’s dollar_figure ira contribution was not deductible for the taxable_year in issue however as respondent acknowledged at trial petitioners will be entitled to dollar_figure of basis in the ira accordingly when petitioners receive distributions they will be entitled to recover dollar_figure tax free consistent with applicable law essentially on a pro_rata basis any income on that investment would continue to accrue in a tax-deferred manner see generally sec_408 to reflect our disposition of the disputed issue decision will be entered for respondent
